MEMORANDUM **
The pivotal issue on appeal is whether the Administrative Law Judge (ALJ) impermissibly afforded more weight to the opinion of the non-examining psychologist than that of the examining psychologist. Because substantial evidence in the record supported the ALJ’s determination that the examining psychologist’s opinion was inconsistent with the other objective evidence in the record, his denial of benefits *795complied with our governing precedent. See Tonapetyan v. Halter, 242 F.3d 1144, 1148-49 (9th Cir.2001) (recognizing that the ALJ may reject an examining physician’s opinion after weighing that opinion in the context of the entire record).
Donald Graham’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.